                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

Chandra Pope,

       Plaintiff,

      V.                                                 Case No. 2:18-cv-246

Commissioner of Social Security,                         Judge Michael H. Watson

       Defendant.                                        Magistrate Judge Deavers


                                  OPINION AND ORDER

       On August 5,2019, United States Magistrate Judge Deavers Issued a Report

and Recommendation ("R&R") recommending that the Court reverse the Commissioner

of Social Security's nondlsablllty finding and remand this case to the Commissioner and

the ALJ under Sentence Four of § 405(g). R&R, ECF No. 15. The R&R notified the

parties of their right to file objections pursuant to 28 U.S.C. § 636(b)(1). Id. at 23-24.

The R&Rfurther advised the parties that the failure to object to the R&R within fourteen

days would result in a waiver of the rightto de novo review by the District Judge and

waiver of the right to appeal the decision of the District Court adopting the R&R. Id.

The deadline for filing such objections has passed, and no objections were filed.

       Having received no objections, the R&R is ADOPTED. The Commissioner's

finding is REVERSED, and the case is REMANDED. The Clerk shall enter final

judgment in this case.

       IT IS SO ORDERED.

                                            /s/Michael H. Watson
                                           MICHAEL H. WATSON, JUDGE
                                           UNITED STATES DISTRICT COURT
